UNITED STATES DISTRICT courT | *
SOUTHERN DISTRICT OF NEW YORK, ;3+

 

UNITED STATES OF AMERICA

~ V. —_

ADALGISA MONTILLA,

 

Defendant.

COUNT ONE
(Narcotics Conspiracy)

The Grand Jury charges:

1. From at least in or about March 2019 up to and
including in or about April 2019, in the Southern District of
New York and elsewhere, ADALGISA MONTILLA, the defendant, and
others known and unknown, intentionally and knowingly did
combine, conspire, confederate, and agree together and with each
other to violate the narcotics laws of the United States.

2. It was a part and an object of the conspiracy
that ADALGISA MONTILLA, the defendant, and others known and
unknown, would and did distribute and possess with intent to
distribute a controlled substance, in violation of Title 21,
United States Code, Section 841(a)(1).

3. The controlled substance that ADALGISA MONTILLA,
the defendant, conspired to distribute and possess with intent

to distribute was 1 kilogram and more of mixtures and substances

DGE CARTEP
Case 1:19-cr-00493-ALC Document 11 Filed 07/02/19 Page 2 of 5

containing a detectable amount of heroin, in violation of Title
21, United States Code, Section 841(b) (1) (A).
(Title 21, United States Code, Section 846.)

FORFEITURE ALLEGATION

 

4, As a result of committing the offense alleged in
Count One of this Indictment, ADALGISA MONTILLA, the defendant,
shall forfeit to the United States, pursuant to Title 21, United
States Code, Section 853, any and all property constituting, or
derived from, any proceeds obtained, directly or indirectly, as
a result of said offense and any and all property used, or
intended to be used, in any manner or part, to commit, or to
facilitate the commission of, said offense, including but not
limited to a sum of money in United States currency representing

the amount of proceeds traceable to the commission of said

offense.
Case 1:19-cr-00493-ALC Document 11 Filed 07/02/19 Page 3 of 5

Substitute Assets Provision

 

5. If any of the above-described forfeitable
property, as a result of any act or omission of the defendant:
a. cannot be located upon the exercise of due
diligence;
b. has been transferred or sold to, or

deposited with, a third person;

c. has been placed beyond the jurisdiction of
the Court;

d. has been substantially diminished in value;
or

e. has been commingled with other property

which cannot be subdivided without difficulty;
it is the intent of the United States, pursuant to Title 21,

United States Code, Section 853(p), to seek forfeiture of any
Case 1:19-cr-00493-ALC Document 11 Filed 07/02/19 Page 4of5

other property of the defendant up to the value of the above
forfeitable property.

(Title 21, United States Code, Section 853.)

Cae. Goh S. Rem

 

 

FOREPERSON We GEOFFREY S. BERMAN
United States Attorney
‘a

Case 1:19-cr-00493-ALC Document 11 Filed 07/02/19 Page 5of5

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

- V. -

ADALGISA MONTILLA,

Defendant.

 

INDICTMENT
19 Cr.

(21 U.S.C. § 846.)

A TRUE BILL

Swe

7 -- Foreperson

 

 
